Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-9, 12-18, 20-22, are pending in this application.
Claims 2-6, 10-11, 19, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, 12-18, 20-22, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn non-limiting glycogen synthase inhibitors and anti-sense oligonucleotides including all the applicable inhibitors and oligonucleotides, known today and those that may be discovered in the future. Each class (genus) of the inhibitors and oligonucleotides does not constitute a written description of every species within the genus, MPEP 2163.  While some of the inhibitors and oligonucleotides are known in the art, not all the inhibitors and oligonucleotides embraced by the claims are known. 
For example, it is well-known in the art that oligonucleotide is a fragment of DNA sequence of any length. Different anti-sense nucleotides comprise different sequence. It is not unusual for a claimed nucleotide to comprise more than one sequence. It is well-known in the art that each sequence requires other structures, such as a promoter, a coding regions, enhancers and regulatory elements, MPEP 2163. No example of anti-sense oligonucleotide is disclosed in the specification, while guaiacol is the only disclosed example of glycogen synthase inhibitor. Appropriate corrections are required.  However, such may raise the issue of new matter rejection.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 1, 7-9, 12-18, 20-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn non-limiting glycogen synthase inhibitors and anti-sense oligonucleotides including all the applicable inhibitors and oligonucleotides, known today and those that may be discovered in the future. It is not possible to ascertain the metes and bounds of the claims. Hence, they are indefinite. Appropriate correction is required.
Claims 21 and 22, are duplicates of claims 8 and 20, respectively. Under the US patent practice duplicates or substantial duplicate claims cannot be in the same application. Applicant must delete the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16, improperly depends from claim 1, a method of use. To practice the method of claim 1, the inhibitor or oligonucleotide must be administered in form of a composition. The term comprising in claim 1, line 1, is an open-ended term implying the composition has other constituents not cited in the claim, such as a pharmaceutical carrier. Therefore, pharmaceutical carrier is inherent in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. Citing the MPEP 2173.02(I), applicant contends a broad claim is not indefinite if the metes and bounds are clear.  In the instant the metes and bounds of the claims are not clear for reasons set forth above under 112 rejections.  
Other contentions by applicant are obviated because the rejection under 112(a) is now replaced.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 12-18, 20-22, are rejected under 35 U.S.C. 103(a) as being unpatentable over Christos et al., J. Mol. Med. (2016) 94: 137-154, in view of Ardourel et al., Canc. Biology & Therapy (2007) Vol. 6(5), pp. 719-723; Bhanot et al., (2015), 29:1555-1563 and Akman et al., WO 2017/120420 A1 (effective filed date 6/1/16). 
Applicant claims identifying a subject in need of treatment of NSCLC, clear renal cancer Ewing sarcoma and glycogen rich clear cell carcinoma of the breast comprising administration of a glycogen synthase inhibitor or an anti-sense oligonucleotide that regulate glycogen synthesis. In preferred embodiments the inhibitor is guaiacol (claims 8, 20, 21). The composition of the method (claim 16) and combination therapy (claims 13-15, 18, 20, 22) are claimed. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Zois et al., teaches several glycogen synthase (GS) inhibitors useful for treating cancer. The prior art teaches synthesis and degradation of glycogen by GS and glycogen phosphorylase (GP) respectively. Zois et al., teaches AMPK activators in combination therapy with GS inhibitors for controlling glycogen metabolism. See the entire document, particularly the title, glycogen metabolism, pages 137-142 and figures 1-3.
Zois et al., teaches synthesis and degradation of glycogen by GS is the same in all tissues.  The prior art teaches GS is expressed in skeletal muscle and other tissues. Zois et al., teaches glycogen degradation is activated by GP leading to blood hyperglycemia. That DAB and its analogues inhibit GP, leading to reduction of blood glucose.  However, DAB is the potent inhibitor of GP. DAB also inhibits glycogen synthase indirectly. See the entire document, particularly glycogen metabolism, glycogen synthase and active sites inhibitors.
Ardourel et al., teaches abnormally high glycogen levels occur in different cancer types, and that it is associated with high GS activity. The prior art teaches anti-sense GS cDNA inhibits GS in the cancer, using treatment of glioma cells as example, pp. 719-72, last ¶. See the entire document, particularly abstract, introduction and discussion. 
Bhanot et al., teaches cancer genomic data shows increased glycogen in cancer using acute myeloid leukemia cells as example. The prior art teaches increased glycogen is associated with poor survival in acute myeloid leukemia cells and that leukemic cells sustain aberrant proliferation by suppressing excess AMPK activity through elevated glycogen. Bhanot et al., teaches inhibition of GS and activation of AMPK causes significant growth suppression. See the entire document, particularly abstract, introduction, results and discussion.
Akman et al., teaches a method of treating glycogen storage diseases by preventing the synthesis and/or breakdown of glycogen comprising administration of guaiacol. See the entire document, particularly abstract, introduction, summary, results and discussion.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention by Zois et al., and Bhanot et al., is that applicant administered non-specific inhibitors or anti-sense oligonucleotides.  Applicant claims treatment of specific cancers and identification (diagnosis) of the subject. 
The difference between the instant invention and Ardourel et al., is that the prior art teaches treatment of cancer, e.g. glioma, while applicant claims specific cancers. Applicant claims combination therapy and identification (diagnosis) of the subject.
The difference between the instant invention and Akman et al., is that the prior art teaches treatment of glycogen storage diseases, while applicant claims specific cancers. Applicant claims combination therapy and identification (diagnosis) of the subject.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings of the prior arts and from applicant’s desire to avoid the prior arts.
Identification (diagnosis) of subject prior to treatment is a routine practice in medicine, particularly cancer therapy. Applicant fails to disclose novel and non-obvious procedure for diagnosing the claim cancers. “Identifying” is claimed at the highest level of generality. It is an invitation to a POSA to use any procedure known in the art for diagnosing the cancers.  Such is not invention under the US patent practice.  Applicant does not actually perform diagnosis and the expected results thereof are not given weight. In re Milton, 67 USPG2d 1614 (Fed. Cir. 2003).
Claim 12, cites “the anti-sense oligonucleotide . . . down regulates glycogen synthesis”.  This is due to inherent property of the oligonucleotide. This is not applicant’s invention.  No example of anti-sense oligonucleotide is cited in the specification. No assay is performed to arrive at the expected outcome.  Expected result is not given weight in a method when there is no execution of the step. In re Milton, supra.
 Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine, particularly in cancer therapy.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).  More so, Zois et al., teaches combination therapies.
Zois et al., teaches synthesis and degradation of glycogen by GS is the same in all tissues.  The prior art teaches GS is expressed in skeletal muscle and other tissues. Zois et al., teaches GS inhibitors, e.g. guaiacol and DAB. Ardourel et al., teaches abnormally high glycogen levels occur in different cancer types, and that it is associated with high GS activity.  Ardourel et al., teaches anti-sense GS cDNA inhibits GS in cancer. 
Having known that GS is expressed in all tissues and its inhibitors are useful for treating cancer, one of ordinary skill would have known and be motivated to try treating any cancer with GS inhibitors at the time the invention was made.  The term cancer by, e.g. Zois et al., and Bhanot et al., embraces the instantly claimed cancers.  There is no negative teaching by Zois et al., or Bhanot et al., away from the claimed cancers. The selection of any cancer is an obvious modification available for the preference of an artisan.  The motivation is to avoid the prior arts. There is reasonable expectation of success because the inventions are in the same field of endeavor. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Clinician or Scientist to use GS inhibitors or anti-sense nucleotides in treating the claimed cancers.  It is not beyond the ordinary skill of a Clinician or Scientist to use conventional technique in diagnosing a subject prior to treatment or in combination therapy.  Such are deemed inventions of reasoning not creativity, KSR, supra.  The US constitution requires applicant to create something to be eligible for a patent. In re Sakraida, 425 US 273, 189 USPQ 449 (1976).
The claims are not patentable under the US patent practice because, the combination of non-patentable inventions is not patentable. Diagnosis of a subject, GS inhibitors, e.g. guaiacol, DAB, anti-sense nucleotides and the other drugs in the combination therapy are well-known in the art.  Their application in the treatment of cancer is well-known.  They were in the public domain prior to the time the invention was made. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  Applicant “has added nothing to the total stock of knowledge, but has merely brought together segments of prior art and claims them in congregation as a monopoly. A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
The claims are not allowable over the combination of the prior arts and knowledge well-known in the art.
Response
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. Applicant argues against the references individually. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. 
Applicant contends the prior arts fail to teach the claimed cancers and that treatment of cancer is not sufficiently enabled for treatment of the cancers. The argument relates to anticipatory rejection. Had the prior arts teach as contended the rejection would have been anticipatory. Applicant’s contention is not supported by scientific evidence. Applicant’s argument is mere argument and does not take the place of evidence. In re Schulze, 145 USPQ 716 (CCPA, 1965), In re Cole, 140 USPQ 230 (CCPA, 1964).  
Zois et al., teaches synthesis and degradation of glycogen by GS is the same in all tissues.  The prior art teaches GS is expressed in skeletal muscle and the other tissues. Zois et al., teaches GS inhibitors, e.g. guaiacol and DAB.  Ardourel et al., teaches abnormally high glycogen levels occur in different cancer types, and that it is associated with high GS activity.  Ardourel et al., teaches anti-sense GS cDNA inhibits GS in cancer. Therefore, with reasonable expectation of success, a POSA would have known and be motivated to try treating cancer of any tissue by administering GS inhibitors.
Applicant further contends the prior arts fail to teach identification of subject in need of treatment (diagnosis).  Diagnosing a patient is a common practice in medicine, and doing so in the instant is an invention of reasoning not of creativity, KSR.
Applicant fails to disclose a novel and non-obvious procedure for diagnosing the claimed cancers. Applicant claims “[i]dentifying” at the highest level of generality. It is an invitation to a POSA to use any procedure known in the art for diagnosing the cancers.  Such is not invention under the US patent practice.  Applicant does not actually perform diagnosis and the expected results thereof are not given weight. In re Milton, 67 USPG2d 1614 (Fed. Cir. 2003).
Applicant contends the prior arts do not expressly or inherently cite treatment of patients who present with the claimed cancers, and not all cancer patients would have the cancers.  Inherency as cited in the rejection relates to inherent property of the inhibitors, not the patient.  Applicant must revisit the rejection. The term cancer by Zois et al., and Ardourel et al., embraces all cancers. 
Zois et al., teaches synthesis and degradation of glycogen by GS is the same in all tissues.  The prior art teaches GS is expressed in skeletal muscle and all other tissues. Zois et al., teaches GS inhibitors, e.g. guaiacol and DAB.  Ardourel et al., teaches abnormally high glycogen levels occur in “different cancer types”, and that it is associated with high GS activity.  Ardourel et al., teaches anti-sense GS cDNA inhibits GS in cancer. Therefore, with reasonable expectation of success, a POSA would have known and be motivated to treat cancer of any tissue with GS inhibitors. Applicant must provide scientific evidence that when the inhibitors are administered per the prior arts they would not treat the instantly claimed cancers but would do so when they are administered by applicant. Such must be by a true side-by-side comparison.
Applicant asks the Examiner why treatment of the instant cancers is inherent in the prior arts. Applicant’s discovery of a new mechanism and identification of the subject are not adequately supported in the specification as set forth above under 103 rejection. Even if applicant discovered a new mechanism of action by the compounds, such is not patentable under the US patent practice.  At the time the application was filed treatment of cancers with GS inhibitors or anti-sense nucleotides was in the public domain.  When the compounds are administered per the prior arts they must necessarily go through the instantly claimed mechanism. Such is inherent property of the compounds. Applicant claims treating a sub-population of patients by the prior arts. Applicant’s invention is not directed to specific GS inhibitors and anti-sense nucleotides and therefore embraced all the compounds disclosed by the prior arts. 
In addition, “[a]n inherent structure, composition or function [of GS inhibitors and anti-sense nucleotides] is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant mechanism] is no more than showing that [the prior arts] did not recognize function inherently present” in [GS inhibitors and anti-sense nucleotides]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art does not make an unpatentable invention patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
October 6, 2022